SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 13, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X São Paulo, November 13, 2015 3Q15 Earnings Release Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the third quarter of 2015 (3Q15), which are presented in Brazilian Reais and in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with Brazilian accounting practices, which are fully convergent with international accounting norms, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. All comments presented herein refer to the Company’s consolidated results and comparisons refer to the second quarter of 2015 (2Q15) and third quarter of 2014 (3Q14), unless otherwise stated. The BRL/USD exchange rate on September 30, 2015 was R$3.97. Highlights 3Q14 2Q15 3Q15 Change 3Q15 x 3Q14 3Q15 x 2Q15 Steel Sales (thousand t) -7% -6% - Domestic Market 72% 60% 58% -14 p.p. -2 p.p. - Overseas Subsidiaries 25% 36% 39% 14 p.p. 3 p.p. - Exports 3% 4% 3% 0 p.p. -1 p.p. Iron Ore Sales (thousand t) 1 -2% 27% - Domestic Market 0% 1% 0% 0 p.p. -1 p.p. - Exports 100% 99% 100% 0 p.p. 1 p.p. R$ MM Net Revenue 3,883 3,687 3,956 2% 7% Gross Profit 971 840 941 -3% 12% Adjusted EBITDA 2 977 801 853 -13% 6% Adjusted Net Debt 17,618 20,769 23,417 33% 13% Adjusted Cash Position 12,141 11,102 12,236 1% 10% Net Debt / Adjusted EBITDA 3.2x 5.6x 6.6x 3.4 x 1.0 x 1 Iron ore sales volumes include 100% of the stake in NAMISA. ² Adjusted EBITDA is calculated based on net income/loss, plus depreciation and amortization, income tax, net financial result, results from investees and other operating revenue (expenses). Adjusted EBITDA also includes the proportional share of EBITDA of the jointly-owned investees: Namisa, MRS Logística and CBSI. Market Indicators on September 30, 2015 BM&FBovespa (CSNA3): R$3.92/share Market Cap BM&FBovespa: R$5.44 billion NYSE (SID): US$0.96/ADR (1 ADR 1 share) Market Cap NYSE: US$1.33 billion Total no. of shares 1,387,524,047 For further information, please visit our corporate website: www.csn.com.br/ri 1 3Q15 EARNINGS RELEASE Economic Scenario Throughout 2015, the improvement in economic activity in the United States and the UK contrasted with the slower recovery in the Eurozone and the recession in Brazil and Japan. The IMF expects the global economy to grow by 3.3% in 2015, slightly less than in 2014 and by 3.8% in 2016. The U.S. economy decelerated in the third quarter, recording growth of 1.5%, versus 3.9% in the previous three months. However, domestic demand remained solid and the labor market continued to expand, increasing expectations that the FED would begin the upward interest rate cycle shortly. In China, the third-quarter figures indicate the continuation of the economic accommodation process. GDP recorded a year-on-year growth of 6.9%, the lowest result since 2Q09. The country's authorities resumed the discussions focused on medium-term reforms and signaled that the current growth rate is acceptable. In Brazil, the activity indicators are pointing to an even greater deterioration in 3Q15, characterized by economic shrinkage, high interest rates and inflation. As a result, uncertainty has led to greater risk aversion and the depreciation of the real. In this context, the government announced new fiscal measures after the downgrading of sovereign rating and the loss of investment-grade status. The Central Bank’s Focus report estimates an economic downturn of 3.10% in 2015, with inflation of 9.99%. Industrial production fell by 10.9% in September, over the same month last year, primarily due to the 31.7% reduction in capital goods output. The labor market continues to deteriorate. According to the IBGE’s Monthly Employment Survey, the country’s unemployment rate reached 7.6% in September. Macroeconomic Forecast 2015 2016 IPCA (%) 9.99 6.47 Commercial dollar (EoP - R$) 4.00 4.20 SELIC target (EoP - %) 14.25 13.25 GDP (% growth) -3.10 -1.90 Industrial Production (%) -7.40 -2.00 Source: FOCUS BACEN Base: 11/06/2015 For further information, please visit our corporate website: www.csn.com.br/ri 2 3Q15 EARNINGS RELEASE CSN Consolidated Result · CSN posted consolidated net revenue of R$3,956 million in 3Q15, 7% up on 2Q15, positively influenced by higher sales volume from mining operations and the depreciation of the real against the U.S. dollar. · Cost of goods sold (COGS) totaled R$3,015 million, 6% more than in 2Q15, mainly due to the increase in sales volume from mining operations. · Third-quarter gross profit came to R$941 million, 12% up on 2Q15, while gross margin increased by 1.0 p.p. on the same comparison basis, reaching 24% in 3Q15. · Selling, general and administrative expenses (SG&A) totaled R$531 million in 3Q15, 26% up on 2Q15, largely because of higher iron ore freight expenses, given- the increase in CIF sales and higher export sales expenses, and due to the higher expenses with sales of steel in the foreign market. · Other operating income and expenses totaled R$85 million in 3Q15, a 62% reduction over the R$223 million posted in 2Q15, particularly influenced by lower expenses with provisions. During 3Q15, the Company recognized impairment of R$81 million due to the reduction in the market value of Usiminas’ preferred shares. · Third-quarter net proportional financial result was negative by R$779 million, due to: i) Interest on loans and financing ex- exchange rate variation totaling R$1.304 million; ii) positive result from exchange and monetary variations amounting R$133 million and iii) financial revenues of R$123 million. Financial Result (R$ MM) 1Q15 2Q15 3Q15 Financial Result - IFRS ( ( ( 1, (+) Financial Result of Joint-Venture ( (+) Namisa (60%) 520 ( 800 (+) MRS (33,27%) ( (22) ( () Proporcional Financial Result ( ( ( Financial Revenues 63 58 Financial Expenses ( ( ( Financial Expenses (ex-exchange rates variation) ( ( ( 1, Result with Exchange Rate Variation ( Monetary and Exchange Rate Variation ( 82 ( 1, Hedge Accounting 428 ( 1, Notional Amount of Derivatives Contracted 500 ( 671 · The Company posted net loss of R$533 million in 3Q15, 13% lower quarter-on-quarter, due to the increase in gross profit and the positive equity result of R$861 million. · Adjusted EBITDA amounted to R$853 million in 3Q15, 6% higher than the previous quarter. The adjusted EBITDA margin was 20% in 3Q15, in line with the 2Q15 margin. For further information, please visit our corporate website: www.csn.com.br/ri 3 3Q15 EARNINGS RELEASE R$ Million 3Q14 2Q15 3Q15 Change 3Q15 x 3Q14 3Q15 x 2Q15 Adjusted EBITDA¹ 977 801 853 -13% 6% (-) Proportionate EBITDA of Joint Ventures 58 104 159 174% 53% (+) Share of Profit (Loss) of Investees 197 (44) 861 - - (+) Other Operating Income (Expenses) (63) (223) (85) 35% -62% (+) Finance Income (944) (772) (1, 64% 101% (+) Income Tax and Social Contribution 5 (169) - - (-) Depreciation 326 279 285 -13% 2% Profit (loss) for the Period 113% -13% ¹ Adjusted EBITDA is calculated based on net income/loss, plus depreciation and amortization, income tax, net financial result, results from investees and other operating revenue (expenses). Adjusted EBITDA also includes the proportional share of EBITDA of the jointly-owned investees: Namisa, MRS Logística and CBSI. Ind ebtedness Gross debt, net debt and the net debt/EBITDA ratio presented below reflect the Company’s proportional interest in Namisa, MRS Logística and CBSI, and includes financial investments as collateral for foreign exchange transactions on the BM&F. On September 30, 2015, consolidated net debt totaled R$23.4 billion, while the net debt/LTM EBITDA ratio was 6.6x. For further information, please visit our corporate website: www.csn.com.br/ri 4 3Q15 EARNINGS RELEASE Foreign Exchange Exposure In order to manage the exposure in dollars, CSN considers the proportional consolidation of the jointly controlled Namisa, in which CSN holds 60% stake. The net foreign exchange exposure generated by the difference between assets and liabilities in US dollars, derivative instruments and hedge accounting recorded in CSN, was US$457 million on 09/30/2015. The derivatives form a long USD position achieved by the purchase of NDFs (Non-Deliverable Forwards). The hedge accounting adopted by CSN correlates the projected exports flow in dollars with part of the scheduled debt principal payments in the same currency. Therefore, the exchange variation of the dollar-denominated debt is temporarily booked on shareholder’s equity, flowing through P&L when the revenues in USD from exports occur. Foreign Exchange Exposure (US$ Million) 09/30/2015 CSN & Subsidiaries (IFRS) Namisa 60% Proportional Consolidation Cash and cash equivalents overseas 1,
